Citation Nr: 0125136	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-46 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
palsy of the left peroneal nerve, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
paresis of the left (minor hand) ulnar nerve, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active duty from February 1957 to February 
1959.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, and Pittsburgh, Pennsylvania.  The 
Pittsburgh, Pennsylvania RO currently has jurisdiction of the 
claims file.  By a July 1995 rating decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for 
residual palsy, left peroneal nerve, and denied an evaluation 
in excess of 10 percent for residual paresis, left ulnar 
nerve (minor).  The veteran timely disagreed with and 
appealed those determinations.  By a decision issued in June 
1999, the Board remanded those determinations to the RO for 
further development.  By a rating decision issued in April 
2001 by the Pittsburgh, Pennsylvania RO, the evaluation for 
residuals of palsy of the left peroneal nerve was increased 
to 30 percent, and the evaluation for residuals of paresis of 
the left (minor hand) ulnar nerve was increased to 30 
percent.  Those increased evaluations were made effective as 
of November 16, 1994, when the veteran first submitted his 
claims for the increased evaluations.

Although the veteran's evaluations for his service-connected 
residuals of palsy of the left peroneal nerve increased from 
10 percent to 30 percent since he appealed the evaluation 
assigned, and the residuals of paresis of the left (minor 
hand) ulnar nerve likewise increased from 10 percent to 30 
percent since he appealed the evaluation assigned, the 
assigned evaluations do not represent the maximum available 
benefit for either disability, and the issue of the 
appropriate evaluation for each disability remains on appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

It is not clear whether a claim for a total disability 
evaluation based on individual unemployability (TDIU) should 
be inferred from the veteran's statement, at his September 
2000 VA examination, that he was forced to retire early 
because of his neurologic disorder.  The RO has not yet had 
the opportunity to address a claim of entitlement to TDIU.  
Accordingly, the veteran's contentions regarding his ability 
to work are referred to the RO, and the RO should clarify 
whether the veteran wishes to pursue a claim for TDIU.  If 
so, the RO should undertake such further development as may 
be necessary. 

REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, the appellant contends before the Board, in a 
statement dated in August 2000, that the RO has not obtained 
all evidence necessary to the evaluation of the veteran's 
claim.  In particular, the veteran contends that the clinical 
evidence of evaluations completed by or requested by "Dr. 
P.R.C. at the Neurology Clinic" should accurately reflect the 
severity of his service-connected disabilities.  The veteran 
contends that this evidence has not been reviewed.  The Board 
is unable to identify any evidence in the record from "Dr. 
P.R.C."  

The Board also notes that it is unable to identify recent 
records of either a private or VA "Neurology Clinic."  In 
this regard, the Board notes that the list of available 
records provided by the veteran in August 1999 identified 
only the facilities at which the veteran was treated through 
1996; at the conclusion of the list, the veteran indicated 
that neurology services were performed, but the veteran did 
not indicate where or when.  The RO should ask the veteran to 
identify each and every facility, VA, private, or other, at 
which he has been treated for the disorders at issue from 
1997 to the present.  The RO should attempt to obtain all 
records identified which are not yet associated with the 
claims file.

The Board is of the opinion that, given the enactment of the 
VCAA during the pendency of this appeal and the need for 
further information, an attempt to obtain records of "Dr. 
P.R.C." and the "Neurology Clinic" and any other treatment 
records is necessary prior to completion of appellate review.  
In addition, the Board notes that the current evidence of 
record does not reflect the veteran's range of motion of the 
affected joints.  If the additional evidence obtained does 
not provide a current picture of this aspect of the veteran's 
disabilities, VA examination should be conducted to obtain 
this additional information.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should ask the veteran to 
identify "Dr. P.R.C." and the "Neurology 
Clinic" with more specificity, including 
whether the veteran was treated by this 
provider privately or at a VA facility, 
the location of the VA or private 
facility, and the dates of treatment or 
evaluation by "Dr. P.R.C."  The RO should 
attempt to obtain all identified records, 
after the veteran signs and returns any 
necessary forms authorizing the release 
to VA of any identified private records.
  
2.  The RO should attempt to obtain all 
private or VA treatment records, 
inpatient or outpatient, from any 
facility at which the veteran was treated 
for his service-connected left arm or 
left leg disability from 1997 to the 
present.  

3.  If any identified records cannot be 
obtained or are unavailable, it should be 
so stated for the record, and the RO 
should inform the veteran and his 
representative of all results of requests 
for records.

4.  The veteran should be afforded the 
opportunity to identify any other 
clinical records, or alternative records 
he may wish to submit to establish the 
severity of his service-connected left 
arm and left lower leg neurologic 
disabilities, such as, but not limited to 
insurance reports, pharmacy records, 
photographs, statements of others. 

5.  After the above development has been 
conducted, the veteran's claims file, 
including any expanded evidence from the 
above development, should be reviewed, 
and any additional development necessary 
for the completion of adjudication and 
appellate review of the claim, including 
VA examination, if needed to provide a 
picture of the ranges of motion of the 
affected joints or current evidence 
regarding disability or as needed to 
resolve any conflicts in the evidence, 
should be conducted. 

6.  Thereafter, the RO should 
readjudicate the claims for increased 
evaluations for the service-connected 
disabilities.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

